EXAMINER'S AMENDMENT
This Corrected Notice of Allowance is to correct Notice of Allowance filed 8/25/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Chu on 8/19/2022.
The application has been amended as follows: 

IN THE CLAIMS:

*NOTE: The amendments below are based on the CLEAN COPY of claims filed 6/24/2022.

Claim 1, Page 2, Lines 8-9:  The phrase “end; a second elongate body” has been deleted and replaced with the phrase -- end; and a second elongate body --.

Claim 15, Line 2:  The phrase “hinge connector 19 is a male connector” has been deleted and replaced with the phrase -- hinge connector is a male connector --.

Conclusion
Claims 1-9 and 11-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN B REPHANN/Examiner, Art Unit 3634